Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

 Response to Arguments
3.	Claims 1-5,7, 9-16,18 and 20-22 are allowed. 
4.	The following are Examiner’s statement of reason for allowance. The following prior arts were yielded during the examination of claim set filed on April 23, 2022 that have subsequently been amended in Examiner’s Amendments above in response to office action mailed on 01/31/2022. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of Applicant’s field of endeavor. 

Lindemann (US Pub. No. US 2018/0191695 A1) provides the key synchronization logic decrypts the block using its private WKEK and then unwraps the data using the symmetric wrapping key (WK). 

Singhal et al. (US Pub. No. 2018/0069749 A1) provides security and storage usage grow and the demand for the processing power to handle compute-intensive security operations (e.g., authentication, and data encryption/decryption). Securing and storing data is compute-intensive, so much so that specialize hardware-acceleration is used frequently to handle (or offload) tasks that if done on general purpose CPUs would be costly both in terms of CPU and latency.

Abe et al. (US 2019/0180778 A1) provides the term " key" or "keys" as used herein are intended to refer to encryption and/or decryption keys as would be appreciated by one skilled in the art after reading the present description. Accordingly, the term " key" or "keys" as used herein may include private signature keys, symmetric authentication keys, symmetric data encryption keys, symmetric key wrapping keys, private static key agreement keys, etc., or any other type of encryption and/or decryption keys.

Norum et al. (US 2017/0093802 A1) provide the cryptography keys 111 can include a variety of types of keys. For example, the cryptography keys 111 can include private signature keys, public signature verification keys, symmetric authentication keys, private authentication keys, public authentication keys, symmetric data encryption keys, symmetric key wrapping keys, symmetric master keys, private key transport keys, public key transport keys, symmetric key agreement keys, private static key agreement keys, public static key agreement keys, private ephemeral key agreement keys, public ephemeral key agreement keys, symmetric authorization keys, private authorization keys, public authorization keys, or other suitable types of cryptography keys.

However, none of the prior arts of record, either alone or in combination, discloses all the limitations of the independent claims 1 and 12 including at-least  “… the encryption and decryption instruction is configured to apply the symmetric wrapping key to decrypt a wrapped private key corresponding to the application to obtain the user private key; wherein the symmetric wrapping key is stored in a model specific register of the processor, wherein the processor applies the user private key to perform a specific operation, and when the specific operation ends, the processor clears the user private key; wherein the application invokes a hardware-acceleration instruction-set driver by using a dynamic handle and the wrapped private key, when the processor executes the encryption and decryption instruction, the symmetric wrapping key is read from the model specific register represented by the dynamic handle, the processor applies the symmetric wrapping key to decrypt the wrapped private key to obtain the user private key”, as recited in claim 1 and “… wherein the encryption and decryption instruction is configured to apply the symmetric wrapping key to decrypt a wrapped private key corresponding to the application to obtain the user private key; wherein the symmetric wrapping key is stored in a model specific register of the processor; and applying the user private key to perform a specific operation by the processor; and when the specific operation ends, clearing the user private key by the processor; wherein the step of executing the encryption and decryption instruction in the hardware-acceleration instruction-set by the processor further comprises: invoking a hardware-acceleration instruction-set driver by using a dynamic handle and the wrapped private key via the application, reading the symmetric wrapping key from the model specific register represented by the dynamic handle; and applying the symmetric wrapping key to decrypt the wrapped private key to obtain the user private key”, as recited in claim 12. Therefore, the independent claims are allowable over the prior arts of record. The dependent claims are allowable by virtue of their dependence on the independent claims. 
5.	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
June 3, 2022
/ABIY GETACHEW/Primary Examiner, Art Unit 2434